Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch (US 2014/0307076) in view of Cronje (US 2021/0248400).
As per claim 3, Deutsch teaches, a system and a computer-implemented method for determining whether persons depicted in images are wearing personal protective equipment, the system comprising: 
a PPE detection platform comprising: an input-output interface for receiving images depicting one or more persons (Deutsch, fig.6 126 image processor, and PPE represented by 620 safety equipment present, see also ¶[0035], and input/ouput would be 126 and 606); a person detector configured to detect a person depicted in an image among the images and output information representing a location of a portion of the image in which the person is detected (Deutsch, fig.6, 610 represents the bottom and 612 represent detecting the top of the person, also detecting the area in steps 622 and 626 in which the person would be in); and a personal protective equipment (PPE) classifier, wherein the PPE classifier is a deep neural network classifier trained to determine whether or not a PPE item is present in the portion of the image in which the person was detected by the person detector (Deutsch, ¶[0035] “neural network classifier or other statistical classifier which 
a trained spatial attention module  (Deutsch, fig.6 area access 622 represents a trained spatial attention module, since it has been trained on that particular space and the attention of the operator to machine power), and wherein the PPE classifier is configured to generate an output a result of determining whether or not the PPE item is present in the portion of the image (Deutsch, fig.6 624 “safety equipment not present” ), and wherein, during an inference phase, the received images include testing images captured by a video camera (Deutsch, ¶[0035] the testing imaging would be required for the neural network to work and would be taken by a camera), and wherein the PPE detection platform is configured to bypass the body pose estimator during the inference phase (Deutsch, fig.6 620 safety equipment present then just goes to 622 area access, bypassing any body pose).
Deutsch does not go into and does not teach the training phase, however Cronje teaches, during a training phase, the received images include training images and the PPE detection platform further comprises (Cronje, ¶[0026] “The classifier group may include an ensemble function to ensemble the outputs of the classifiers together with the output of the single image CNN of the operator together with the combination of the single image CNN and the LSTM recurrent network by a weighted sum of the three classifiers where the weights are determined by optimizing the weights on the training dataset. The ensem bled output from the classifiers is used to determine the operator behavior.” And ¶ [0102] “Personal Protective Equipment (PPE) Detection” can be implemented  ): 
a body pose estimator configured to estimate the pose of any persons detected in the training images by the person detector and output a spatial attention supervision signal based on the estimated pose (Cronje, ¶[0056] “pose (gaze direction) (122) of the operator” this pose represents body pose) and wherein the spatial attention module is trained as a function of the spatial attention supervision signal output by the body pose estimator (Cronje, fig.1C-D this represents spatial attention module is trained as a function of the spatial attention which is the area around the subject, and output of the body estimate which would include the pose and the arm with the cell phone, as well as could be PPE adjusted as thought by ¶[0102] ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Deutsch with Cronje’s ability to have a training phase for the neural network and a body pose estimator inside of the steps in fig.6 of Cronje. 
The motivation would have been to improve the training of the neural network and to keep track of the movements of the subject to improve safety at a job site. 
As per claim 4, Deutsch in view of Cronje teaches, the system of claim 3, wherein the output of the person detector is provided to the body pose estimator during the training phase, and wherein, during the inference phase, the output of the person detector is provided to the PPE classifier (Deutsch, fig.6 608 person detector does to 610-612 classifier ) and thereby bypassing the pose estimator (Deutsch, fig.6 620 safety equipment present, then just goes to 622 area access, bypassing any sort of body pose even if partial).
As per claim 5, Deutsch in view of Cronje teaches, the system of claim 3, further comprising a plurality of PPE classifiers trained to detect a respective type of PPE item among a plurality of types of PPE items including, masks, gloves, helmets, safety-vests (Deutsch, ¶[019] “The PPE 104 may be comprised of gloves 112, a vest 114, boots 116, a hard hat 118, a pair of goggles 120, or a mask 122,” ).

As per claim 7, Deutsch in view of Cronje teaches, the system of claim 3, further comprising a video camera in data communication with the PPE detection platform via the input-output interface and, wherein the images are video frames captured by the camera (Deutsch, fig.6 110 camera and in connection with the rest of the system connects to it).
Allowable Subject Matter
Claims 8, 10-12, 14-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations in both 8 and 15 “the portion of the training image including the detected person and a ground-truth label corresponding to the training image, the ground-truth label representing whether or not the portion of the training image depicts a person wearing the PPE item,” in light of what is meant by “ground-truth” in the specification was not found in the prior art.  Koh (US 2022/0044070) in fig.8B for example 856 “Receive ground truth data for each body part” however not “ground-truth label representing whether or not the portion of the training image depicts a person wearing the PPE item” along with the rest of the features. In other words the ground truth in the prior art is being used for a simulation or for a fitting of some PPE for a  person. But not specifically as applicant. This would improve real time detection of PPE equipment being worn or not worn by a worker to improve safety. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/